DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2019 and 02/14/2019 are being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 10, the prior art made of record fails to teach a text recognizing method of a display apparatus, the text recognizing method comprising: 
receiving an image from an external electronic device through a communication interface; 
generating a user interface (UI) mask including probability information that a plurality of areas included in the image correspond to a UI, by using a convolutional neural network (CNN) algorithm;
identifying a UI area included in the image by using the UI mask; 
identifying a text area included in the UI area; and 
recognizing text included in the text area.

Hardracker et al, U.S. Publication No. 2008/0098433 generally teaches a text recognizing method of a display apparatus (see Hardracker Figure 7), the text recognizing method comprising: 

receiving an image from an external electronic device through a communication interface (see Figure 2, television screen with active video and various windows and paragraph [0045]); 

identifying a UI area included in the image (see Figure 7, steps 256-260);
 
identifying a text area included in the UI area (see paragraph [0046]); and 

recognizing text included in the text area (see Figure 7, step 264 and paragraph [0047]).

However, Hardracker does not teach the features highlighted above. 
Kim et al, KR 20130071148 (see attached machine translation) generally teaches that a mask can be used to extract text from an image on a television screen (see Kim paragraph [0190]). However, the text region does not correspond to a UI region and the mask is not set by a CNN as required in claim 10. 

Apparatus claim 1 recites similar allowable features as claim 10 and is therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637